UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6824


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

RONNIE BOWMAN,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:01-cr-00349-CMC-1; 3:05-cv-00677-CMC)


Submitted:   August 19, 2010                 Decided:   August 30, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Bowman, Appellant Pro Se.       Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronnie      Bowman     seeks       to    appeal       the    district        court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive

28 U.S.C.A. § 2255 (West Supp. 2010) motion, and dismissing it

on     that    basis.        Bowman        also       appeals        the    district        court’s

subsequent order denying reconsideration.                                 The orders are not

appealable       unless        a     circuit          justice        or     judge         issues     a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid    v.     Angelone,       369    F.3d     363,          369    (4th    Cir.       2004).        A

certificate         of     appealability              will         not     issue       absent       “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the      merits,     a   prisoner           satisfies       this      standard      by

demonstrating         that     reasonable             jurists       would       find      that     the

district       court’s      assessment        of       the    constitutional              claims    is

debatable      or     wrong.         Slack    v.       McDaniel,          529    U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,         and     that       the    motion       states      a   debatable

claim of the denial of a constitutional right.                                  Slack, 529 U.S.

at   484-85.          We   have      independently            reviewed          the    record      and

conclude       that      Bowman      has     not       made        the    requisite        showing.



                                                  2
Accordingly,        we   deny       Bowman’s       motion       for     a       certificate      of

appealability and dismiss the appeal.

            Additionally,           we     construe     Bowman’s        notice         of   appeal

and   informal      brief      as     an    application         to    file        a    second    or

successive § 2255 motion.                  United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                  In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by   due    diligence,         that     would       be       sufficient      to

establish      by    clear      and      convincing        evidence          that,       but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty        of   the      offense;      or     (2)       a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h) (West Supp. 2010).                   Bowman’s claims do not satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions      are       adequately        presented         in       the    materials

before   the    court     and       argument       would    not       aid       the    decisional

process.

                                                                                        DISMISSED




                                               3